DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant representative Greg (Cheng-Kang) Hsu on March 14, 2022.
2.	The application has been amended as follows: 
1. (Currently Amended) A speaker module, comprising: 
a first cavity body; a second cavity body, which is disposed adjacent to the first cavity body; and 
a vibration module, which is disposed in the first cavity body and comprises a first diaphragm and a second diaphragm which are horizontally spaced apart; 
a powder mesh structure, which is disposed in  a second sub-cavity, located below the second diaphragm, and provided with a plurality of through holes; 
a first baffle, which is disposed between the first cavity body and the second cavity body, wherein one end of the powder mesh structure is connected to the first baffle, and another end of the powder mesh structure is connected to a bottom of the second sub-cavity; and 
a second baffle, which is located in the first cavity body and perpendicularly connected to the first baffle, wherein the second baffle is provided with a mounting hole, and the second diaphragm is mounted on the mounting hole, wherein the first cavity body comprises a first sub- the second sub-cavity which are respectively located on two opposite sides of the vibration module, and the second sub- cavity is communicated with the second cavity body.
EXAMINER’S COMMENT
3.  The replacement sheet of the drawings filed on March 8, 2022 are acceptable. 
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the file wrapper contents (i.e. the claims, the prior arts of record and applicant’s remarks) and after an updated search it appears that the allowance of claims 1, 6, 7, 10, 15 and 20 is appropriate. The close prior art cited in the previous Office Action after having all the claimed limitations failed to teach that a powder mesh structure, which is disposed in a second sub-cavity, located below the second diaphragm, and provided with a plurality of through holes; 
a first baffle, which is disposed between the first cavity body and the second cavity body, wherein one end of the powder mesh structure is connected to the first baffle, and another end of the powder mesh structure is connected to a bottom of the second sub-cavity; and 
a second baffle, which is located in the first cavity body and perpendicularly connected to the first baffle, wherein the second baffle is provided with a mounting hole, and the second diaphragm is mounted on the mounting hole, wherein the first cavity body comprises a first sub-cavity and the second sub-cavity which are respectively located on two opposite sides of the vibration module, and the second sub- cavity is communicated with the second cavity body as claimed in claim 1. Therefore the prior art does not meet the requirements of the claimed invention as recited in the broadest claim respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claim 1 is allowed. 
Claims 6, 7, 10 and 15 are allowed for their dependency from independent claim 1.
5.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-3PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653